DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claim 11, a “computer readable medium” that performs various functions is recited.  The broadest reasonable interpretation of a claim drawn to a machine usable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent, or open-ended.  See MPEP 2111.01.  Therefore, given the broadest reasonable interpretation of the claim, the recited computer usable medium could be interpreted as a transitory propagating signal per se.  As such, the claim is rejected as covering a signal per se, which is not directed towards statutory subject matter.  
In order to overcome this rejection under 35 U.S.C. 101, a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" in the claim to recite a “non-transitory computer readable medium.” “Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v.Kappos,” Memorandum To Patent Examiners, From Robert W. Bahr, Acting Associate Commissioner for Patent Examination Policy, July 27, 2010. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta (US 2010/0303227 A1; cited by the applicant and applied for the first time in the present application).
Regarding claim 1, Gupta discloses:  A method of managing a voice call having been queued to await a response by a human representative of a recipient of the voice call , the method being performed by a communications device of a calling party (paragraphs [0045], [0046], and [0048]; “user electronic device”), and which comprises:
detecting, from a voice indication provided by the recipient, information indicating a current position of the voice call in the queue (paragraphs [0052] and [0068]); and 

	The same reasoning holds for Claims 10-12 which parallel claim 1.
Regarding claims 2, 13:  see paragraph [0054]; “the electronic device can ignore any telephone data that is not of interest, such as on-hold music or advertisements” and paragraph [0057]; “background process”.
Regarding claims 3, 4, 14, 15:  see paragraph [0055].
Regarding claims 5, 16:  see FIG. 14C.
Regarding claims 6, 17:  see FIG. 14D .
Regarding claims 7, 8, 18, 19:  see paragraphs [0065] and [0094].
Regarding claims 9, 20:  see paragraphs [0052] and [0068].
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as also being anticipated by ERICSSON (WO 2017/186271 A1; cited by the applicant and applied for the first time in the present application).
Regarding claim 1, ERICSSON discloses:  A method of managing a voice call having been queued to await a response by a human representative of a recipient of the voice call, the method being performed by a communications device of a calling party
(page 6, lines 12-26; Fig.s 1 and 2), and which comprises:
detecting, from a voice indication provided by the recipient, information indicating a current position of the voice call in the queue (page 6, line 19 - page 7, line 5; Fig.s 1 and 2); and 
displaying the detected information indicating a current position of the voice call in the queue (Fig. 3d).

Regarding claims 2, 13:  see page 3, lines 18-20; inherent.
Regarding claims 3, 4, 14, 15:  see page 9, line 26 - page 10, line 9, Fig.s 1 and 2.
Regarding claims 5, 16:  see Fig. 3d.
Regarding claims 6, 17:  see page 10, lines 10-12.
Regarding claims 7, 18:  see page 10, lines 1-5.
Regarding claims 8, 19:  see page 9, lines 30-33.
Regarding claims 9, 20:  see page 1, lines 21-25.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brown et al., US 2003/0108187 A1, teach HOLD QUEUE WAIT ESTIMATIONS; refer to FIG. 5 and to paragraphs [0105] and [0106].  Srinivasan, US 6,996,603 B1, teaches another aspect of managing queued voice calls; see column 8, lines 11 - 19.  Torre et al., US 2017/0054849 A1, teach SYSTEM FOR REDUCING WAIT TIME FOR QUEUING CUSTOMERS; see paragraphs [0013] and [0030].  WOLF, US 2017/0346948 A1, teach a System And Method For Improving Call Center Communications; see paragraphs [0047] and [0049].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/HARRY S HONG/                                                                                      Primary Examiner, Art Unit 2652                                                                                                                  
March 17, 2022